Citation Nr: 1101070	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for dysplasia and 
osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from July 3, 1952, to July 
23, 1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in October 
2008.  A transcript of the hearing is associated with the claims 
file.

This case was most recently before the Board in June 2009, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for 
dysplasia and osteoarthritis of the left hip is decided.

In the June 2009 remand, the Board directed that the Veteran's 
claims file be returned to the examiner who performed the 
Veteran's January 2009 VA examination for an addendum opinion.  
In August 2009, the claims file was returned to the January 2009 
VA examiner.  The examiner was asked to determine whether the 
Veteran's left hip dysplasia was a defect or a disease as defined 
by the VA General Counsel.  The examiner reported that the 
Veteran's dysplasia was a defect; however, the examiner failed to 
provide a rationale for this opinion.  

The examiner was also asked to provide an opinion as to whether 
the Veteran's left hip osteoarthritis was caused or chronically 
worsened by his service-connected osteochondritis dissecans of 
the left hip.  The examiner opined that the left hip 
osteoarthritis was not caused by or a result of the Veteran's 
service-connected osteochondritis.  However, the examiner failed 
to opine as to whether the Veteran's left hip osteoarthritis was 
chronically worsened by the Veteran's service-connected 
osteochondritis of the left hip.

For the reasons listed above, the Board finds that the 
development conducted fails to adequately comply with the 
directives of the June 2009 remand.  The U. S. Court of Appeals 
for Veterans Claims has held that RO compliance with a remand is 
not discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the Veteran should be afforded a 
new VA examination to determine the nature and etiology of his 
dysplasia and osteoarthritis of his left hip.  
 
Additionally, it should be determined whether the Veteran's left 
hip dysplasia is a congenital or developmental disease or defect.  
The Board notes that congenital or development defects are not 
diseases or injuries for VA compensation purposes.  38 C.F.R. 
§ 3.303 (c) (2010).  

VA's General Counsel has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental, or familial origin; as long as the evidence as a 
whole establishes that the conditions in question were incurred 
or aggravated during service within the meaning of VA laws and 
regulations.  It has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure of 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or unknown.  
On the other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are more 
or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 
1990).

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The Veteran should be afforded a new VA 
examination by a physician with 
appropriate expertise, different than the 
January 2009 VA examiner, to determine the 
nature and etiology of the Veteran's left 
hip dysplasia and osteoarthritis.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

The examiner should provide opinions 
concerning the following:

Is the dysplasia of the Veteran's 
left hip a defect or disease as those 
terms are defined in the General 
Counsel opinion set forth above?

If it is a disease, the examiner 
should express an opinion as to 
whether the dysplasia clearly and 
unmistakably existed prior to the 
Veteran's entrance into active 
service and clearly and unmistakably 
did not increase in severity as a 
result of the Veteran's active 
service. 

If the examiner is of the opinion 
that the dysplasia did clearly and 
unmistakably exist prior to active 
service and clearly and unmistakably 
was not aggravated by service, the 
examiner should state an opinion as 
to whether there is a 50 percent or 
better probability that the dysplasia 
was caused or chronically worsened as 
a result of the Veteran's service-
connected osteochondritis dissecans 
of the left hip.

With respect to the osteoarthritis of 
the left hip, the examiner should 
express an opinion as to whether the 
disorder clearly and unmistakably 
existed prior to the Veteran's 
entrance into active service and if 
so, whether the disorder clearly and 
unmistakably did not increase in 
severity as a result of the Veteran's 
service. 

If the examiner concludes that the 
osteoarthritis did clearly and 
unmistakably exist prior to active 
service and clearly and unmistakably 
was not aggravated by service, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder 
was caused or chronically worsened as 
a result of the Veteran's service-
connected osteochondritis dissecans 
of the left hip.

The rationale for all opinions 
expressed must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
dysplasia and osteoarthritis of the left 
hip based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran, and he should be afforded the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



